                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

   GREG ADKISSON, ET AL.,                )
                                         )
        Plaintiffs,                      )
                                         )
   v.                                    )    No. 3:13-CV-505-TAV-HBG
                                         )
   JACOBS ENGINEERING GROUP, INC.        )    Lead Case Consolidated with
                                         )
        Defendant.                       )
   ____________________________________________
   KEVIN THOMPSON, ET AL.,               )
                                         )
        Plaintiffs,                      )
                                         )
   v.                                    )    No. 3:13-CV-666-TAV-HBG
                                         )
   JACOBS ENGINEERING GROUP, INC.        )    and consolidated with
                                         )
        Defendant.                       )
   ____________________________________________
   JOE CUNNINGHAM, ET AL.,               )
                                         )
        Plaintiffs,                      )
                                         )
   v.                                    )    No. 3:14-CV-20-TAV-HBG
                                         )
   JACOBS ENGINEERING GROUP, INC.        )    and consolidated with
                                         )
        Defendant.                       )
   ____________________________________________
   CRAIG WILKINSON, ET AL.,              )
                                         )
        Plaintiffs,                      )
                                         )
   v.                                    )    No. 3:15-CV-274-TAV-HBG
                                         )
   JACOBS ENGINEERING GROUP, INC.        )    and consolidated with
                                         )
        Defendant.                       )




                                        1

Case 3:13-cv-00505-TAV-HBG Document 426 Filed 11/14/18 Page 1 of 3 PageID #: 15375
   ANGIE SHELTON, as wife and next of kin,)
   on behalf of MIKE SHELTON, deceased    )
   and RICKY DEAN SHELTON, brother of     )
   decedent,                              )
                                          )
        Plaintiffs,                       )
                                          )
   v.                                     )    DOCKET NO. 3:15-CV-420
                                          )
   JACOBS ENGINEERING GROUP, INC.         )    and consolidated with
                                          )
        Defendants.                       )
   ____________________________________________
   JOHNNY CHURCH,                         )
                                          )
        Plaintiff,                        )
                                          )
   v.                                     )    DOCKET NO. 3:15-CV-460
                                          )
   JACOBS ENGINEERIN GROUP, INC.          )    and consolidated with
                                          )
        Defendants.                       )
   ____________________________________________
   DONALD R. VANGUILDER, JR.,             )
                                          )
        Plaintiff,                        )
                                          )
   v.                                     )    DOCKET NO. 3:15-CV-462
                                          )
   JACOBS ENGINEERING GROUP, INC.         )    and consolidated with
                                          )
        Defendants.                       )
   ___________________________________________
   JUDY IVENS, as sister and next of kin, )
   On behalf of JEAN NANCE, deceased,     )
                                          )
        Plaintiff,                        )
                                          )
   v.                                     )    DOCKET 3:16-CV-TAV-HGB
                                          )
   JACOBS ENGINEERING GROUP, INC.         )    and consolidated with
                                          )
        Defendants.                       )
   ____________________________________________




                                         2

Case 3:13-cv-00505-TAV-HBG Document 426 Filed 11/14/18 Page 2 of 3 PageID #: 15376
   PAUL RANDY FARROW,                                 )
                                                      )
          Plaintiff,                                  )
                                                      )
   v.                                                 )       DOCKET 3:16-CV-TAV-HBG
                                                      )
   JACOBS ENGINEERING GROUP, INC.                     )       and consolidated with
                                                      )
          Defendants.                                 )


                                   NOTICE OF APPEARANCE


          Please enter the undersigned, and this firm, Stokes, Williams, Sharp, Cope &

   Mann, as additional counsel of record for Plaintiffs in the above captioned matter.


          Respectfully submitted this 14th day of November, 2018.



                                               s/Ellis A. Sharp
                                               Ellis A. Sharp, BPR No. 5070
                                               STOKES, WILLIAMS, SHARP, COPE & MANN
                                               920 Volunteer Landing, Suite 100
                                               Knoxville, Tennessee 37915
                                               (865)544-3833



                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 14th, 2018, a copy of the foregoing Notice was
   filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
   filing system to all parties indicated on the electronic filing receipt. All other parties will
   be served by regular U.S. Mail. Parties may access this filing through the Court’s
   electronic filing system.

                 This 14th day of November, 2018.



                                               s/Ellis A. Sharp
                                               Ellis A. Sharp


                                                  3

Case 3:13-cv-00505-TAV-HBG Document 426 Filed 11/14/18 Page 3 of 3 PageID #: 15377
